Citation Nr: 0711757	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  97-03 853A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION


The veteran had active service from December 1950 to December 
1952.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1996 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, the 
Commonwealth of Puerto Rico.  The Board issued a decision 
denying the appeal in February 2004.  The Board denied a 
motion to reconsider that decision in May 2004.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2006, the 
veteran, through an attorney, and the Secretary of Veterans 
Affairs entered a Joint Motion for Remand.  The motion was 
granted by the Court later that month, and that case was 
returned to the Board for further action consistent with that 
motion.  


FINDING OF FACT

The Board has been notified that the appellant died on 
October [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


